DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Philip C. Mendes da Costa on 11 August, 2022.
The application has been amended as follows: 

IN THE CLAIMS:
In Claim 13, line 13 after “exposed” the following has been inserted --without an additional manipulation of the filter apart from the opening of the air treatment chamber--
In Claim 21, Line 1 after “wherein” and before “filter” the following has been inserted --the--
In Claim 21, Line 2 after “a felt filter,” and before “a HEPA filter” the following has been inserted --and-- 

Allowable Subject Matter
Claims 1-10 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, Tonderys, the closest prior art of record, discloses the limitations of a handheld vacuum with a rotatable housing but Tonderys, alone or in combination with the additional features of the claim does not teach suggest or make obvious that an emptying position in which the air treatment chamber is open and the porous filter media is moved with the rotatable housing, as particularly required by claim 1, and in combination with the recited features of claim 1.  
Regarding Claim 7, Tonderys, the closest prior art of record, discloses the limitations of a handheld vacuum with a rotatable housing but Tonderys, alone or in combination with the additional features of the claim does not teach suggest or make obvious an open end of the filter chamber is provided at the second end of the housing longitudinally spaced from the first end and the open end of the filter chamber extends in a second plane that is parallel to the first plane, and in combination with the recited features of claim 7. 
Regarding Claim 13, Tonderys, the closest prior art of record, discloses the limitations of a handheld vacuum with a rotatable housing but Tonderys, alone or in combination with the additional features of the claim does not teach suggest or make obvious an emptying position in which the air treatment chamber is open and a downstream end of the filter is exposed without an additional manipulation of the filter apart from the opening of the air treatment chamber, as particularly required by claim 13, and in combination with the recited features of claim 13
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        
	


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723